UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

v. prorosi)

PROTECTIVE ORDER
MIGUEL COMPRES,
21 Cr. 352 (PAE)
Defendant.

 

 

Upon the application of the United States of America and the above-captioned defendant
having requested discovery under Fed. R. Crim. P. 16(a)(1)(), the Court hereby finds and orders
as follows:

WHEREAS, the Government intends to disclose to the defendant documents, objects, and
information, including recordings and electronically stored information (“ESI”), pursuant to
Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “Disclosure Material”;

WHEREAS, the Government’s Disclosure Material may include confidential information
(“Confidential Information”) that may (7) affect the privacy interests of individuals and entities;
(if} expose sensitive personal or business information; (777) impede or jeopardize law enforcement
efforts; or (/v) present a risk of prejudicial pretrial publicity;

WHEREAS, the Government’s Disclosure Material also may inciude particularly
sensitive information (“Sensitive Information”) that requires additional protections because it (7)
is not authorized to be disclosed to the public; or (i) may pose immediate safety risks to

individuals; and
WHEREAS, the entry of a protective order in this case will permit the Government
expeditiously to produce Disclosure Material without further litigation or the need for substantial
redactions, and will afford the defense prompt access to such materials, in substantially unredacted
form, which will facilitate the preparation of the defense;

IT IS HEREBY ORDERED:

1. There is good cause for entry of a protective order and the provisions set forth herein.

2. Confidential Information or Sensitive Information so designated by the Government,
including any copies thereof or excerpts therefrom, shall not be disclosed by the defendant or
defense counsel, including any successor counsel (collectively, “the defense”), other than as set
forth herein, and shall be used by the defense solely for purposes of defending this action. All
Confidential Information or Sensitive Information possessed by the defense shall be maintained in
a safe and secure manner.

3. Confidential Information may be disclosed by the defense to:

a. The defendant;
b. The following persons (hereinafter, “Designated Persons”):
i. investigative, paralegal, secretarial, clerical, and other personnel
employed or retained by defense counsel;
ii. independent expert witnesses, investigators, or advisors retained by
defense counsel in connection with this action; and
iii. potential witnesses for purposes of defending this action.
c. Such other persons as hereafter may be authorized by the Court.
All Designated Persons to whom Confidential Information is disclosed in accordance with this

provision shall be subject to the terms of this Order. To the extent Confidential Information is
disclosed to any Designated Persons, defense counsel shall first provide each Designated Person
with a copy of this Order and instruct such Designated Person(s) that they are bound by the terms
of this Order. Defense Counsel shall make reasonable efforts to maintain a record of what
Confidential Information has been disclosed to Designated Persons pursuant to this Order.

4. Sensitive Information shall be subject to all protections afforded Confidential
Information under this Order. Notwithstanding the foregoing, Sensitive Information may be
disclosed by defense counsel to the defendant only in the presence of defense counsel, whether
physical or virtual, for purposes related to this case. The defendant shall not maintain, retain, or
keep copies of Sensitive Information outside of defense counsel’s presence.

5. Unless authorized in writing by the Government or by an order of this Court, no
Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted
within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing
Sensitive Information shall be redacted and/or filed under seal.

6. The Government may designate Disclosure Material, in whole or in part, as
Confidential or Sensitive Information by (7) communicating such designation in writing to defense
counsel by email or other method, or (77) labeling such Disclosure Material as “Subject to
Protective Order” in the case of Confidential Information, or as “Sensitive—Subject to Protective
Order” in the case of Sensitive Information. In the event of any dispute as to the Government’s
designation of particular Disclosure Material as Confidential or Sensitive Information, the parties
shall meet and confer regarding such dispute, without prejudice to a subsequent application by
defense counsel seeking de-designation of such material by the Court. Absent a contrary order of
this Court, the Government’s designation of Disclosure Material as Confidential or Sensitive

Information shall be controlling.
7. The defense shall not post any Confidential or Sensittve Information on any Internet
site or network site to which persons other than the parties hereto have access, and shall not -
disclose any Confidential or Sensitive Information to the media or any third party, except as set
forth herein. Subject to the restrictions applicable to Sensitive Information set forth herein, this
provision shall not prevent the filing of any Disclosure Material for purposes of any judicial
proceeding in this action.

8. The Government may authorize, in writing, disclosure of Confidential or Sensitive
Information beyond that otherwise permitted by this Order without further Order of this Court.

9. This Order does not prevent the disclosure of any Disclosure Material in any judicial
proceeding in this action, or to any judge or magistrate Judge, for purposes of this action. All
public filmgs containing Disclosure Material, or any information derived therefrom, shall
separately comply with the privacy protection provisions of Federal Rule of Criminal Procedure
49.1.

10. Except for Disclosure Material that has been made part of the record of this case, the
defense shall return to the Government, or securely destroy or delete, ali Confidential or Sensitive
Information within thirty (30) days of the expiration of the period for direct appeal from any verdict
in the above-captioned case; the period of direct appeal from any order dismissing any of the
charges in the above-captioned case; the granting of any motion made on behalf of the Government

dismissing any charges in the above-captioned case; or the expiration of any retention period
mandated by governing rules of professional responsibility applicable to the defense, whichever
date is later.

li. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution, and the Court will retain jurisdiction to enforce this Order until the Court orders
otherwise.

12. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and which taken together will
constitute the Order.

AGREED AND CONSENTED TO:
AUDREY STRAUSS

United States Attorney
Southern District of New York

. . oY
4 W i ¢

Ne ff Pd gd \, Le

By: TY | Pad cS (se Oe Date: 6/17/2021

Marguerite §. Colson —
sean Pee eNom

     
 

 
  

 

 

   

, Pad (4
By: “ 7 | ‘ LA. ent Date: ¢ (Pf A Chat
Andrew Dalack, Esq.

Counsel for Miguel Compres

SO ORDERED:

Dated: New York, New York

June _ |"), 2021 f hu f 4) E wl

THE HONORABLE PAUL Aj ENGELMAYER
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
